IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,153




EX PARTE ANTRONE LYNELL JOHNSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-94-51874-J IN THE CRIMINAL  DISTRICT COURT NO. 3
FROM DALLAS  COUNTY




           Per curiam. Cochran, J., filed a concurring opinion. Keller, P.J., and Price and
Keasler, JJ., not participating. 
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was convicted
of aggravated sexual assault of a child and sentenced to ten years’ community supervision, with
adjudication deferred.  Applicant was later adjudicated guilty and sentenced to imprisonment for life.
His appeal of the adjudication proceedings was dismissed for want of jurisdiction. Johnson v. State,
No. 05-96-00754-CR, 1997 Tex. App. LEXIS 5364 (Tex. App.–Dallas Oct. 13, 1997) (not
designated for publication).
            Applicant alleges, inter alia, that the State violated Brady v. Maryland
 and that he is entitled
to habeas relief.  
            The trial court issued findings of fact and conclusions of law based on the record. The trial
court agreed that there was a Brady violation and concluded that Applicant is entitled to relief. 
            Relief is granted.  The judgment in Cause No. F-94-51874-J  in the Criminal District Court
No. 3 of Dallas County is set aside, and Applicant is remanded to the Dallas County Sheriff to
answer the charge against him.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: May 20, 2009
Do Not Publish